Citation Nr: 9932415	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for neuropsychiatric 
disability, claimed as the result of service-connected 
tuberculous pleurisy or the medication used to treat 
tuberculous pleurisy.

2. Entitlement to service connection for disability 
manifested by electromagnetic sensitivity and multiple 
chemical sensitivity claimed as the result of treatment 
for the service-connected tuberculous pleurisy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the VA RO&IC 
in St. Paul, Minnesota.

In March 1980, the RO&IC denied the veteran's claim of 
entitlement to service connection for a neurosis, diagnosed 
as depression reaction, with manic-like manifestations of 
pressure of speech and flight of ideas in an obsessive-
compulsive personality, malaise, fatigue, and suspected 
hypoglycemia.  The veteran was notified of that decision, as 
well as his appellate rights; however, the veteran did not 
submit a Notice of Disagreement (NOD) with respect to that 
decision.  Accordingly, that decision became final.  
38 U.S.C.A. § 4005 (1979); 38 C.F.R. § 19.192 (1979) (now 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999)).

In March 1991, the RO&IC denied the veteran's request to 
reopen the claim of entitlement to service connection for 
neuropsychiatric disability due to the treatment for 
tuberculous pleurisy.  There is no evidence, however, that 
the veteran was notified of that decision specifically; and, 
therefore, the Board is of the opinion that that decision did 
not become final.  Accordingly, for the purpose of 
determining whether new and material evidence has been 
submitted to reopen the claim, the Board will consider all 
evidence received after March 1980.  


In June 1999, the veteran had a hearing before the 
undersigned.  In addition to the certified issue on appeal, 
the veteran rendered testimony as to the issue of entitlement 
to service connection for disability manifested by 
electromagnetic sensitivity and multiple chemical 
sensitivity.  He also raised contentions to the effect that 
compensation was warranted for neuropsychiatric disability on 
the basis of improper medical treatment rendered by VA 
(38 U.S.C.A. § 1151).  Those issues have not been developed 
for appeal, and, therefore, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  An NOD was not received with respect to the RO&IC's 
decision in March 1980, which denied entitlement to service 
connection for a neurosis, diagnosed as depression reaction, 
with manic-like manifestations of pressure of speech and 
flight of ideas in an obsessive-compulsive personality, 
malaise, fatigue, and suspected hypoglycemia. 

2.  Evidence received since the RO&IC's decision in March 
1980 is neither cumulative nor duplicative of that on file at 
the time of the decision and is so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has submitted a plausible claim of 
entitlement to service connection for neuropsychiatric 
disability, claimed as the result of service-connected 
tuberculous pleurisy or the medication used to treat 
tuberculous pleurisy.


CONCLUSIONS OF LAW

1.  The unappealed March 1980 rating decision which denied 
entitlement to service connection for a neurosis, diagnosed 
as depression reaction, with manic-like manifestations of 
pressure of speech and flight of ideas in an obsessive-
compulsive personality, malaise, fatigue, and suspected 
hypoglycemia, is final. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (1999).

2.  The evidence received since the March 1980 rating 
decision is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
neuropsychiatric disability, claimed as the result of 
service-connected tuberculous pleurisy or the medication used 
to treat tuberculous pleurisy.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
neuropsychiatric disability, claimed as the result of 
service-connected tuberculous pleurisy or the medication used 
to treat tuberculous pleurisy is well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for neuropsychiatric 
disability, claimed as the result of service-connected 
tuberculous pleurisy or the medication used to treat 
tuberculous pleurisy.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has further stated that when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In March 1980, when the RO&IC denied the veteran's claim of 
entitlement to service connection for a neurosis, diagnosed 
as depression reaction, service connection was in effect for 
tuberculous pleurisy, evaluated as noncompensable.  Evidence 
on file at that time decision consisted of the veteran's 
service medical records; the report of an August 1962 
examination by V. F. Fromke, M.D.; VA medical records, dated 
from January 1963 to December 1978; records from the health 
service at the University of Minnesota, dated in November 
1969; and the report of a January 1980 VA 
neurological/psychiatric examination.

The service medical records show that early in 1962, the 
veteran contracted tuberculous pleurisy which was treated 
with various medications, including isoniazid (INH), 800 mg 
per day.  He reportedly had difficulties with concentration, 
and in November 1962, his medication was adjusted.  In 
particular, his INH dosage was reduced to 100 mg, 3 times per 
day.  

From July 1976 to December 1978, the veteran was treated by 
VA for various complaints, including depression, weakness, 
and fatigue.  He attributed his symptoms to the toxic effects 
of the medication for tuberculous pleurisy and denied the 
possibility that his problems were psychological in nature.  
Psychological testing revealed an obsessive process but no 
central nervous system changes.  The diagnoses included 
depression with much somatization; psychosomatic weakness; 
and a decompensated obsessive-compulsive personality 
disorder.  In December 1978, the physician stated that the 
veteran's history suggested that his impairment began after 
anti-tuberculosis therapy but that such a conclusion needed 
corroboration. 

Following the VA examination in January 1980, the diagnoses 
were 1) malaise, fatigue, suspected hypoglycemia, but no 
neurological findings noted and 2) neurosis, depressive 
reaction, chronic, severe, with manic-like manifestations of 
pressure of speech and fight of ideas in an obsessive-
compulsive personality.  The examiner felt that the veteran 
was in need of psychiatric attention, as the veteran 
continued to believe that his INH medication had caused all 
his problems.  It was noted that symptoms of central nervous 
system toxicity were believed to be reversible on withdrawal 
of the drug.

In March 1980, not only did the evidence show that an 
acquired psychiatric disability had first been diagnosed many 
years after service, there was no evidence that such 
disability was related to service.  The veteran's contentions 
notwithstanding, there was no medical evidence that the 
service-connected tuberculous pleurisy or associated 
treatment had resulted in chronic identifiable disability of 
any kind.  In this regard, it should be noted that then, as 
now, personality disorders were not considered disabilities 
within the meaning of laws and regulations governing the 
award of monetary benefits.  38 C.F.R. § 3.303(c) .

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Such 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter the decision.  Hodge v. West, 155 
F.3d 1356, 1363 (1998).

Evidence added to the record since the RO's March 1980 
decision consists of numerous medical articles and treatises; 
a report from a VA clinical psychologist, dated in December 
1978; records from the University of Minnesota Hospital, 
dated in May 1988; medical records and several statements 
from G. William Jones, M.D., dated from November 1990 to July 
1998; statements from the veteran's family members; VA 
outpatient treatment records, dated from November 1990 to 
July 1998; a statement from Allan C. Kind, M.D., dated in 
February 1996; the reports of VA examinations, performed in 
March 1998; and the transcript of the veteran's June 1999 
hearing.

The veteran's theory of the case remains the same, i.e. that 
his various symptoms, including fatigue, impaired 
concentration and memory, and depressed feelings, are the 
result of toxic doses of medication (including specifically 
INH) in service used to treat his tuberculous pleurisy.  
However, unlike the evidence available in March 1980, Dr. 
Jones and Dr. Kind conclude that the veteran's symptoms could 
be the result of the treatment in service for tuberculosis.  
Indeed, Dr. Jones finds it at least as likely as not that the 
veteran's neurotoxic symptoms could be related to significant 
doses of INH in service.  Such evidence is not only new to 
agency decision makers but bears directly upon the matter 
under consideration.  While not dispositive of the issue, it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
As such, it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened.


The foregoing additional evidence is not only new and 
material for the purpose of reopening the claim, it suggests 
that the claim is plausible by providing competent medical 
evidence of a relationship between treatment of the veteran 
in service for his service-connected tuberculous pleurisy and 
his alleged current disability.  See, e.g., Evans v. West, 12 
Vet. App. 22 (1998).  The credibility of the evidence is 
presumed; and, therefore, the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1993).  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for neuropsychiatric 
disability, claimed as the result of service-connected 
tuberculous pleurisy or the medication used to treat 
tuberculous pleurisy, is reopened and the appeal to this 
extent is granted.

The claim of entitlement to service connection for 
neuropsychiatric disability, claimed as the result of 
service-connected tuberculous pleurisy or the medication used 
to treat tuberculous pleurisy, is well-grounded, and the 
appeal to this extent is granted.


REMAND

In June 1998, the RO&IC denied entitlement to service 
connection for disability manifested by electromagnetic 
sensitivity and multiple chemical sensitivity due to 
hippocampus dysfunction, claimed as the result of service-
connected tuberculous pleurisy or its treatment.  The 
following month, the veteran submitted a statement 
essentially disagreeing with that decision and clarifying the 
issue as entitlement to service connection for disability 
manifested by electromagnetic sensitivity and multiple 
chemical sensitivity due to treatment for tuberculous 
pleurisy.  A statement of the case has not been issued in 
this regard.

Having determined that the appellant's claim of entitlement 
to service connection for a psychiatric disability has been 
reopened, and that the claim is well grounded under 38 
U.S.C.A. § 5107(a), it is ready for adjudication on the 
merits, de novo.  As such, the RO must be afforded the 
opportunity to adjudicate the reopened claim de novo, prior 
to Board consideration.

In view of the foregoing, the case is hereby Remanded to the 
RO for the following action:

1.  The RO should issue the veteran and 
his representative a statement of the 
case reflecting its adjudication of the 
issue of entitlement to service 
connection for disability manifested by 
electromagnetic sensitivity and multiple 
chemical sensitivity claimed as the 
result of treatment for the service-
connected tuberculous pleurisy.  The 
appropriate opportunity to respond should 
be afforded.  

2.  The RO should adjudicate the reopened 
claim, de novo, of entitlement to service 
connection for neuropsychiatric 
disability, claimed as the result of 
service-connected tuberculous pleurisy or 
the medication used to treat tuberculous 
pleurisy.  If the benefit sought is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

